Title: To Thomas Jefferson from George Jefferson, 5 February 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 5th. Febr. 1800

Mr. Pollard having returned only yesterday I to-day received of him on account of your order in favor of Mr. Barnes £127–16–8.
Only 28 bundles of the half crown nail-rod is yet brought down; the balance being left on the way, the boatman having taken in an over-load. The balance I suppose will shortly be here.
I have paid Mr. Thomas Gordon the sum you directed & am
Dear Sir Your Very humble servt.

Geo. Jefferson

